t c memo united_states tax_court gene e marilyn narramore petitioners v commissioner of internal revenue respondent docket no filed date david g hendricks for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge john j pajak pursuant to sec_7443a of the code and rule sec_180 sec_181 and sec_183 unless otherwise indicated all section numbers refer to the internal_revenue_code for the taxable_year in issue and all rule numbers refer to the tax_court rules_of_practice and procedure the court agrees with and adopts the special trial judge's opinion which is set forth below opinion of the special_trial_judge pajak special_trial_judge this case is before the court on respondent's motion to dismiss for lack of prosecution and respondent's motion to award damages pursuant to sec_6673 respondent determined a deficiency in and additions to petitioners' federal_income_tax with increased interest as follows additions to tax under sections under section year deficiency a a c increased interest dollar_figure dollar_figure big_number percent of the interest due on dollar_figure which is the underpayment_of_tax due to negligence dollar_figure of the deficiency is a substantial_underpayment attributable to a tax_motivated_transaction for purposes of computing the interest payable with respect to such amount under sec_6621 the court must decide whether respondent's motion to dismiss for lack of prosecution should be granted and whether petitioners are liable for a penalty under sec_6673 for clarity and convenience the findings_of_fact and conclusions of law have been combined petitioners lived in broken arrow oklahoma when their petition was filed petitioners filed their petition on date they put the entire amount set forth in the notice_of_deficiency into controversy respondent's appeals officer scheduled conferences for date and date the appeals officer offered petitioners the opportunity to set the date and time of the conferences petitioners refused to attend any conferences or to discuss the issues in this case in date petitioners were afforded the opportunity to settle a portion of this case according to a uniform settlement offer developed with regard to the petro west tax litigation project petitioners did not provide the appeals officer with the documentation necessary to settle the case ie verification of cash out-of-pocket expenses nor did they respond to the settlement offer on date respondent sent petitioners a branerton_letter 61_tc_691 and invited petitioners to meet for an informal_discovery conference on date respondent also suggested that petitioners assemble documents and other records to establish that petitioners were not liable for the adjustments set forth in the notice_of_deficiency the letter gave petitioners the option of stipulating to be bound by the outcome of the lead case in the petro west tax litigation project petitioners failed to appear for the date meeting and also failed to provide any of the requested documents respondent by formal discovery pursuant to rule requested on date and date that petitioners produce documents and on date also requested permission to enter petitioners' alleged mining claim for the purpose of inspecting it petitioners failed to respond to these formal discovery requests on date a letter from petitioners was filed by this court as a motion to dismiss the motion in part asked that the petition be withdrawn due to an affidavit of revocation and rescission arr which was attached to the motion the arr was replete with tax_protester arguments in the arr gene e narramore petitioner states that i am not and never was a 'taxpayer' as the term is defined in the internal_revenue_code a 'person liable' for any internal revenue tax or a 'person subject_to the provisions of that code and declare that i am and have always been a 'nontaxpayer ' the motion was denied on date on date this court filed a date two-page letter from petitioner and treated it as a motion to vacate the letter again sought to withdraw the petition and again attached the aar petitioner's date letter was also replete with familiar tax_protester statements ie petitioner's current 'non-taxpayer status' and fraud by the u s government the irs the various media and others it alluded to constitutional arguments that this court and other federal courts have repeatedly held to be without merit e g 80_tc_1111 this court denied the motion on date on date this court dismissed petitioners' case at docket no for lack of prosecution due to their failure to appear at a date calendar call at muskogee oklahoma the court entered a decision that for the year petitioners owed an income_tax deficiency of dollar_figure with additions to tax under sec_6653 and sec_6661 of dollar_figure and dollar_figure respectively and under sec_6653 of percent of the interest due on the deficiency on date respondent offered petitioners the opportunity to be bound by the outcome of the then pending case of gampp v commissioner docket no as to the petro west issue in this letter respondent cautioned petitioners that the government would seek an award of damages pursuant to sec_6673 if they continued to pursue their frivolous protester arguments petitioners did not respond to this correspondence by letters dated date date date and date respondent attempted to enlist petitioners' assistance in preparing this case for trial forwarded with this correspondence were copies of rule a rule a order dated date with attached standing pre-trial order stipulated decision document gampp v commissioner tcmemo_1991_548 respondent received a date letter from john b kotmair jr of save-a-patriot fellowship mr kotmair and petitioners were advised by respondent that since mr kotmair had not made an entry of appearance respondent would continue to correspond directly with petitioners thereafter respondent received a letter dated date from petitioner describing a hearing disability and indicating that he would forward all correspondence to mr kotmair an order setting this case for trial at the oklahoma trial session with a date certain of a m tuesday date was served on petitioners on date attached to the order was a standing pre-trial order directing the parties to meet for purposes of settlement and or preparation of a stipulation and warning that dismissal was possible if any unexcused failure to comply with the order affected the timing or conduct of the trial among other things unless a basis of settlement had been reached the parties were ordered to exchange trial memoranda respondent received a letter dated date from petitioner in which petitioner stated that he was not subject_to the jurisdiction of this court as a result of the arr previously sent to the court in this letter petitioner threatened a suit for damages against all individuals who did not honor the arr respondent in a date letter again cautioned petitioners that the court has authority to award a penalty of up to dollar_figure pursuant to sec_6673 respondent also provided a copy of 62_tc_519 and again requested that petitioners assist in the preparation of this case for trial respondent received a date letter from petitioner in which petitioner acknowledged receipt of respondent's date letter once again petitioner alluded to his arr on date respondent timely served a copy of respondent's trial memorandum on petitioners petitioners failed to timely submit a trial memorandum as required by the court's standing pre-trial order on date petitioners failed to appear for the scheduled trial of this case respondent entered an appearance and filed the two motions currently before us motion to dismiss with respect to respondent's motion to dismiss rule sec_123 and sec_149 provide as follows rule dismissal b dismissal for failure of a petitioner properly to prosecute or to comply with these rules or any order of the court or for other cause which the court deems sufficient the court may dismiss a case at any time and enter a decision against the petitioner the court may for similar reasons decide against any party any issue as to which such party has the burden_of_proof and such decision shall be treated as a dismissal for purposes of paragraphs c and d of this rule rule a attendance at trials the unexcused absence of a party or a party's counsel when a case is called for trial will not be ground for delay the case may be dismissed for failure properly to prosecute or the trial may proceed and the case be regarded as submitted on the part of the absent party or parties we find that petitioners' failure to cooperate with respondent during the pre-trial period made it impossible for respondent to conduct negotiations exchange information and stipulate mutually agreeable facts as required by rule c the standing pre-trial order has not been complied with by petitioners nor has there been compliance with the mandates of the court in 61_tc_691 furthermore no trial memorandum was filed on behalf of petitioners thus in light of petitioners' conduct in this proceeding and their failure to appear when the case was called for trial we conclude that dismissal is appropriate accordingly respondent's motion to dismiss for lack of prosecution will be granted penalty under sec_6673 respondent has moved for a penalty under sec_6673 under the applicable provisions of that section the court may award a penalty to the united_states of up to dollar_figure when the proceeding has been instituted or maintained by the taxpayer primarily for delay or if the taxpayer's position in such proceeding is frivolous or groundless based on the record we conclude that such an award is appropriate in this case petitioners have pursued a frivolous and groundless position in this proceeding from the time that they submitted their motion to dismiss with the attached aar on date to their failure to appear at the trial session on date petitioners' arguments are no more than stale tax_protester contentions long dismissed summarily by this court and all other courts which have heard such contentions see eg 919_f2d_1440 10th cir this is the circuit to which an appeal would lie in this case 80_tc_1111 in sum the conduct and the inaction described above support a finding that petitioners instituted and maintained this action primarily for delay we are convinced that petitioners knew their position to be groundless and frivolous yet they persisted in maintaining this proceeding primarily to impede the proper workings of our judicial system and to delay the payment of their federal_income_tax liabilities accordingly a penalty is awarded to the united_states under sec_6673 in the amount of dollar_figure to reflect the foregoing an appropriate order and decision will be entered
